Citation Nr: 0739071	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-28 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a seizure disorder.  

3.  Entitlement to service connection for residuals of a 
stroke.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, denying the veteran's claims for service 
connection for hypertension, a seizure disorder, and 
residuals of a stroke, as well as his application to reopen a 
claim for service connection for a stomach disorder.  

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for a stomach disorder is addressed in 
the REMAND appended to the decision below and is REMANDED to 
the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

There is no medical evidence of hypertension, a seizure 
disorder, a stroke or residuals of same during service or for 
many years thereafter, nor is there any competent evidence or 
opinion of a nexus between any of these disorders and any 
incident of or finding recorded during service.  


CONCLUSION OF LAW

Hypertension, a seizure disorder, and residuals of a stroke 
were neither incurred in nor aggravated by service, nor may 
any such disability be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his multiple claims, notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain for the appellant was 
provided to him through various letters from the RO in 
November 2003 and in May and October 2004.  The appellant was 
thereby notified that he should submit all pertinent evidence 
in his possession.  As well, in March 2006 he was afforded 
the notice required under Dingess/Hartman. 

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this instance, VCAA notice was furnished prior to the 
initial adjudication of the claims at issue in May 2005, in 
accord with Pelegrini.  Notice as to disability ratings or 
effective dates pursuant to Dingess/Hartman was provided to 
the veteran in March 2006, shortly after the United States 
Court of Appeals for Veterans Claims issued its opinion in 
that case.  It, too, is evident that the veteran's original 
claims for service connection were thereafter readjudicated 
in a supplemental statement of the case issued in April 2006, 
following the issuance of Dingess-Hartman notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC or SSOC to cure timing of a notification defect).  

Regarding the duty to assist, all pertinent examination and 
treatment records have been obtained and made a part of the 
veteran's claims folder to the extent that such records have 
been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes the 
veteran's service medical records, as well as various 
examination and treatment records compiled by VA and non-VA 
sources, inclusive of the Social Security Administration.  

As to the duty to provide a medical examination or opinion, 
while there is medical evidence of current diagnoses of the 
disabilities at issue, there is no medical evidence of 
hypertension, a seizure disorder, a stroke or residuals of 
same during service or for many thereafter, nor is there any 
competent evidence or opinion of a nexus between any of these 
disorders and any incident of or finding recorded during 
service.  The only opinion that addresses the etiology of a 
seizure disorder links it to a post-service head injury.  The 
veteran has failed to offer competent evidence as to the 
chronic nature of pertinent symptoms related to the 
disabilities at issue.  The evidence that is on file permits 
the Board to fairly and fully adjudicate each of the matters 
on appeal.  Given that there is ample, competent evidence of 
record to render an appellate decision, there is no duty to 
provide any examination or to obtain a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Service Connection:  Hypertension, Seizure Disorder, and 
Residuals of a Stroke

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days or more during a period of war, or 
during peacetime after December 31, 1946, and a chronic 
disease, such as hypertension, brain hemorrhage or 
thrombosis, or epilepsy, becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability may be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Engagement by the veteran in combat with the enemy is neither 
alleged nor shown.  As such, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not for application in this instance.  
Even were that statute applicable to the facts of this case, 
it is noted that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  

It is contended by the veteran that his hypertension 
originated in service and that he was medically discharged on 
that basis.  He further alleges that, as a result of his 
hypertension, he experienced a stroke or cerebral vascular 
accident after service, which in turn led to the onset of a 
chronic seizure disorder.  

Evidence on file is negative for complaints, findings, or 
diagnoses pertaining to hypertension, a seizure disorder 
(epilepsy), or residuals of a stroke either in service or for 
many, many years following the veteran's discharge from 
service in October 1969.  Contrary to the veteran's 
allegations, he was not medically discharged from service on 
the basis of hypertension.  Rather, he was medically 
discharged after approximately 5 months of active duty 
because of a duodenal ulcer.  Post-service records involving 
private hospitalizations of the veteran in August 1975 and 
March 1977 are negative for pertinent complaints or findings, 
and indicia of hypertension, a stroke, or a seizure disorder 
were not identified on the initial post-service VA medical 
examination in July 1987.  Moreover, the existence of any the 
claimed disabilities is not indicated by the record until 
1992, when each was shown to be present and the veteran's 
seizures were attributed by a medical professional to head 
trauma occurring in or about May 1991.  This large temporal 
gap between separation from service and the onset of the 
diseases at issue is, in itself, significant and it weighs 
against the appellant's claims.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered in service 
connection claims).

Notwithstanding evidence disclosing the presence of current 
disability involving hypertension, stroke, and a seizure 
disorder, no medical professional offers any finding or 
opinion with which to establish a nexus between the currently 
identified disorders and the veteran's brief period of 
military service or any event occurring therein.  In view of 
the foregoing, the veteran's claims for service connection 
for hypertension, residuals of a stroke, and a seizure 
disorder.  Boyer, Mercado-Martinez, Voerth, supra.  

To the extent that the veteran is claiming secondary service 
connection for residuals of a stroke and a seizure disorder, 
due to hypertension, it is pertinent to note that secondary 
service connection may be granted when a nonservice-connected 
disability is proximately due to or the result of a service- 
connected disability or aggravated thereby.  38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439 (1995) 
(when a veteran's service-connected disability aggravates, 
but is not the proximate cause of, a non-service-connected 
disability, the veteran is entitled to compensation for that 
incremental increase in severity of the non-service-connected 
disability attributable to the service-connected disability).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice- connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  As service connection has not been granted 
herein or previously for hypertension, the question of 
secondary service connection for the claimed residuals of a 
stroke or a seizure disorder is rendered moot.  

While the undersigned has fully considered the veteran's 
contentions, including those set forth in those written 
documents he has submitted to VA for review, the record as a 
whole is not supportive of his entitlement to service 
connection for hypertension, residuals of a stroke, or a 
seizure disorder.  To the extent that the veteran offers 
opinions as to medical diagnosis or etiology, including the 
relationship of claimed disorder to military service, he is 
not shown to be competent to advance such opinions.  
Espiritu, supra.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for hypertension, residuals of stroke, and 
a seizure disorder, and, thus, denial of such claims is 
warranted.  As a preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56. 


ORDER

Service connection for hypertension is denied.  

Service connection for residuals of a stroke is denied.

Service connection for a seizure disorder is denied.  


REMAND

Notice is taken that the RO has advised the veteran during 
the course of the instant appeal as to the issue of whether 
new and material evidence has been received to reopen a claim 
for service connection for a stomach disorder of the version 
of 38 C.F.R. § 3.156 applicable to claims to reopen filed on 
and after August 29, 2001.  By its own finding, however, the 
RO has noted and correctly so that the claim to reopen was 
filed in 1996, and, as such, the legal definition of new and 
material evidence governing this claim to reopen is that 
reflected in the version of 38 C.F.R. § 3.156, as in effect 
prior to August 29, 2001.  Such regulation, which reflects a 
more favorable or lesser burden of proof for the veteran to 
meet, is as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to decide fairly the merits 
of the claim.  

38 C.F.R. § 3.156(a) (2001).

The definition of new and material evidence reflected in the 
above-cited version of 3.156 has not been provided to the 
veteran in this instance.  

Furthermore, it is evident that the RO attempted to satisfy 
the VCAA notice requirements relating to claims to reopen set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), by its 
July 2006 correspondence to the veteran, wherein he was 
apprised of each prior denial of his claim for service 
connection for a stomach disorder and the basis thereof.  
Nevertheless, the current version of 38 C.F.R. § 3.156, as 
opposed to the version in effect in 2001 and prior thereto, 
was therein cited as the measure by which the veteran's claim 
was to be evaluated.  In addition to that substantive defect 
regarding the Kent notice, the July 2006 letter was not 
followed by a further readjudication of the veteran's claim 
to reopen.  See Prickett, supra; see also Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (a supplemental 
statement of the case that complies with applicable due 
process and notification requirements constitutes a 
readjudication decision).  That being the case, prejudice to 
the veteran is conceded and remand is necessitated for 
corrective action.  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his application to reopen a claim for 
service connection for a stomach 
disorder, including but not limited to 
the standard set out in 38 C.F.R. § 3.156 
(2001) as to the applicable definition of 
new and material evidence, and the 
requirements set out in Kent, supra, as 
applicable to claims to reopen.  The 
veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claims.  38 C.F.R. § 3.159(b)(1).  
He should be also advised that the RO or 
AMC must obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Thereafter, the RO or AMC must 
readjudicate the veteran's application to 
reopen a claim for service connection for 
a stomach disorder based on all the 
evidence of record and the governing law 
and regulations.  If the benefit sought 
on appeal continues to be denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn as to the outcome of this matter by the actions 
herein requested.  



___________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


